Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 5, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00979-CV



                        IN RE ALBERT ORTIZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-61178

                         MEMORANDUM OPINION

      On December 11, 2014, relator Albert Ortiz filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Alexandra Smoots-Hogan, presiding judge of the 164th District Court of Harris
County, to set aside her November 12, 2014 summary judgment order, which
precludes relator from bringing additional claims on remand.
      Relator has not established that he is entitled mandamus relief. Accordingly,
we deny relator’s petition for a writ of mandamus. We also deny relator’s motion
for emergency relief.


                                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and McCally.




                                         2